UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: August 4, 2011 (Date of earliest event reported) (August 4, 2011) Multimedia Games Holding Company, Inc. (Exact name of Registrant as Specified in its Charter) 000-28318 (Commission File Number) Texas 74-2611034 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 206 Wild Basin Road South, Bldg. B, Suite 400, Austin, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (512)334-7500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act 17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On August 4, 2011, Multimedia Games Holding Company, Inc. (the “Company”) issued a press release announcing the results for its fiscal third quarter 2011, which ended on June 30, 2011, and is incorporated by reference into this Item2.02. The full text of the press release issued in connection with the announcement is attached to this Current Report on Form 8-K as Exhibit 99.1. Use of Non-GAAP Financial Information The Company uses the non-GAAP measure of EBITDA in its earnings releases.EBITDA is defined as earnings before interest, taxes, amortization, depreciation, and accretion of contract rights.Although EBITDA is not a measure of performance calculated in accordance with GAAP, the Company believes that the use of the non-GAAP financial measure EBITDA enhances an overall understanding of the Company’s past financial performance, and provides useful information to the investor because of its historical use by the Company as a performance measure and the use of EBITDA by other companies in the gaming equipment sector as a measure of performance. However, investors should not consider this measure in isolation or as a substitute for net income, operating income, or any other measure for determining the Company’s operating performance that is calculated in accordance with GAAP. In addition, because EBITDA is not calculated in accordance with GAAP, EBITDA may not necessarily be comparable to similarly titled measures employed by other companies. The non-GAAP financial measure included in the press release has been reconciled to the corresponding GAAP financial measures as required under the rules of the Securities and Exchange Commission regarding the use of non-GAAP financial measures. The information regarding Item 2.02 in this Form 8-K and the Exhibit attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Press Release, dated August 4, 2011, announcing Multimedia Games Holding Company, Inc.’s fiscal third quarter 2011 financial results. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MULTIMEDIA GAMES HOLDING COMPANY, INC. Dated: August 4, 2011 By: /s/ Uri L. Clinton Uri L. Clinton Senior Vice President, General Counsel and Corporate Secretary -3- EXHIBIT INDEX Exhibit Number Description Press Release, dated August 4, 2011, announcing Multimedia Games Holding Company, Inc.’s fiscal third quarter 2011 financial results. -4-
